     Case 2:21-mj-00058 Document 10 Filed 03/04/21 Page 1 of 2 PageID #: 27



                      UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                          CHARLESTON DIVISION


UNITED STATES OF AMERICA


v.                                        SD/WV Case Number: 2:21-mj-00058

                                         District of Columbia
                                         Case Number: 1:21-mj-00235

ERIC GENE BARBER


                                       ORDER

       On March 3, 2021, a person appeared for the purpose of an initial appearance

following his arrest on a warrant issued from the District of Columbia. Joshua C. Hanks,

Assistant United States Attorney, was present for the United States and Rhett H. Johnson,

Assistant Federal Public Defender, was present for this person.         Also present was

Heather Edwards, United States Probation Officer.

       The Court advised the person of the provisions of Rule 5 of the Federal Rules of

Criminal Procedure and that he had a right to a hearing to determine whether he was the

same person named in the petition and arrest warrant. The person, hereinafter the

defendant, waived his right to a Rule 5 Identity Hearing, Preliminary Hearing, and

Detention Hearing by executing a written waiver.        The defendant requests that the

identity hearing, preliminary hearing, and detention hearing be held in the District of

Columbia. A Waiver of Rule 5 & 5.1 Hearings signed by the defendant and his counsel

was submitted to the Court by counsel.

       Upon review of the financial affidavit, the Court found that the defendant qualifies

for court-appointed counsel based upon the financial affidavit submitted, and it is hereby
    Case 2:21-mj-00058 Document 10 Filed 03/04/21 Page 2 of 2 PageID #: 28



ORDERED that the Office of the Federal Public Defender is appointed for the purpose

of this proceeding in this district only.

       The defendant was not called upon to plead. The Court informed the defendant

of the charges filed in the case, of the defendant's right to counsel, and any further

proceedings in this matter. The Court further informed the defendant that he was not

required to make a statement and that any statement made by the defendant may be used

against him.

       The Court next inquired of the United States as to its position on detention. The

United States advised that it was not requesting detention at this time. Based upon the

United States not requesting detention and the recommendation of the probation officer,

it is hereby ORDERED that the defendant is released on a Ten Thousand Dollar

unsecured Appearance Bond with Conditions of Release as outlined under a separate

Order. The defendant shall next appear before the Honorable Zia M. Faruqui, United

States Magistrate Judge, in the District of Columbia on March 10, 2021 at 1:00 p.m.

       The Clerk is directed to provide copies of this Order to the defendant, all counsel

of record, the United States Probation Department, and the United States Marshals

Service.

       ENTER: March 4, 2021




                                            2
